EXHIBIT 21.1 INTERNATIONAL SHIPHOLDING CORPORATION SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2010 Jurisdiction Under Which Organized International Shipholding Corporation (Registrant) Delaware Waterman Steamship Corporation New York Sulphur Carriers, Inc. Delaware Central Gulf Lines, Inc. Delaware Enterprise Ship Company, Inc. Delaware Material Transfer, Inc. Delaware CG Railway, Inc. Delaware RTI Logistics, L.L.C. (1) Louisiana Terminales Transgolfo, S.A. de C.V(2) Mexico Bay Insurance Company Limited Bermuda LCI Shipholdings, Inc. Marshall Islands Cape Holding, Ltd. Cayman Islands Dry BulkCape Holding, Inc. (3) Panama Dry Bulk Africa LTD. (3) British Virgin Islands Dry Bulk Australia LTD. (3) British Virgin Islands Dry Bulk Cedar LTD. (3) British Virgin Islands Dry Bulk Fern LTD. (3) British Virgin Islands Dry Bulk Oceanis LTD. (3) British Virgin Islands Dry Bulk Americas LTD. (3) British Virgin Islands Gulf South Shipping Pte. Ltd. Singapore Marco Shipping Co. Pte. Ltd. Singapore Marco Ocean Pte. Ltd. Singapore N. W. Johnsen & Co., Inc. New York East Gulf Shipholding, Inc. Marshall Islands Resource Carriers, Inc. Delaware LMS Shipmanagement, Inc. Louisiana LMS Manila, Inc. (4) Philippines MPV, Inc. Marshall Islands Bulk Shipholding, Inc. Marshall Islands Oslo Bulk AS (5) Oslo, Norway Belbulk Shipping Pte. Ltd.(5) Singapore Oslo Bulk Shipping AS (5) Oslo, Norway HAV Ship management AS (5) Nesttun, Norway Tony Bulkers Pte. Ltd. (5) Singapore (1)50% owned by CG Railway, Inc. (2)49% owned by CG Railway, Inc. (3)50% owned by Cape Holding, Ltd. (4)40% owned by LMS Shipmanagement, Inc. (5)25% owned by Bulk Shipholding, Inc. All of the subsidiaries listed above are wholly-owned subsidiaries and are included in the consolidated financial statements incorporated by reference herein unless otherwise indicated.
